DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Hubbard on 1/3/2022.

The application has been amended as follows: 
IN THE CLAIMS

Claim 1, line 10, “component prior to threading” is amended to read --component, prior to threading--

Claim 1, line 44, “component prior to threading” is amended to read --component, prior to threading—

 first shaft--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as discussed in additional detail in the previous response of 9/13/21, Smith (US 9428963 B1) is the best available reference. The claims as presently amended require a “first [and second] shaft for slipping around a first [and second] downhole component” and while similarly requiring the shaft “to threadably engage the drill string”. The primary reference Smith (US 9428963 B1) is a sub-type centralizer. However, even if hypothetically modified with a reference such as Roberson (US 20170328144 A1), to teaches the obviousness between making this type of tool a sub or a sleeve; this hypothetical modification would not teach a shaft ‘for slipping around a downhole component’ and simultaneously ‘threadably engage the drill string’. Based on the available references, further modification would not be obvious without the benefit of impermissible hindsight. 
The examiner notes that the claims recite “first [and second] blade-free fitting section […] to threadably engage the drill string” is supported by threaded end 444 in Figure 4A and the blade-free section is seen in Fig 1A as 30. Although, Figure 1A does not explicitly indicate element 30 as being threaded, the recitation of “first [and second] blade-free fitting section […] to threadably engage the drill string” is considered to have support under 112(a). The specification makes clear that the features described in the respective figures are not solely limited to single and separate embodiments (see e.g. Para 0006 and 0008). The specification similarly makes clear that the claimed elements are envisioned by the specification as encompassing subject matter which would be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676